DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-15, 17-20 are subject under examination.

Allowable Subject Matter
Claims 1-6, 7-15, 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Prior art fails to teach the combination of “predicting, by the service and using a machine learning-based model, whether the mismatch is likely to reoccur in the future at a frequency or a volume greater than a predefined threshold; determining, by the service, that the mismatch represents a persistent MTU mismatch condition at the intermediate router when it is predicted that the mismatch is likely to reoccur in the future at a frequency or a volume greater than the predefined threshold” in addition to other limitations of claim 1. 

Regarding claim 10, Prior art fails to teach the combination of “predict, using a machine learning-based model, whether the mismatch is likely to reoccur in the future at a frequency or a volume greater than a predefined threshold; determine that the mismatch represents a persistent MTU mismatch condition at the intermediate router when it is predicted that the mismatch is likely to reoccur in the future at a frequency or 

Regarding claim 19, Prior art fails to teach the combination of “predicting, by the service and using a machine learning-based model, whether the mismatch is likely to reoccur in the future at a frequency or a volume greater than a predefined threshold; determining, by the service, that the mismatch represents a persistent MTU mismatch condition at the intermediate router when it is predicted that the mismatch is likely to reoccur in the future at a frequency or a volume greater than the predefined threshold” in addition to other limitations of claim 19. 

Claims 2-6, 7-9, 11-15, 17, 18, 20 allowed as being dependent on claim 1 or 10 or 19.

The closest prior art, Shama (US 20140250237) teaches see para 0021 ; para 0022 “As the initial size of the first TCP packet may be larger than the maximum packet size that may be supported on the link between Router 1 (150) and Router 2 (160), Router 1 (150) may discard the first TCP packet (13) and respond with an ICMP PTB (Packet Too Big) message (14). The ICMP PTB message (14) may then be carried all the way back (15 and 16) to the source (110).Upon receiving the ICMP PTB message (16), the source (110) may set its MTU size in accordance with the MTU size indicated in the received ICMP PTB message (16)”;  para 0045 “determining the new MTU value may comprise any of performing calculations and/or applying one or more algorithms in 
Shama teaches determination of mismatch between a packet size of sent by source and MTU of router and a new MTU size is set based on a message transmitted by the router. Shama also talks about algorithm of history of MTU changes based on which the new MTU is determined, however, it doesn’t teach determining mismatch to be persistent MTU mismatch at the router when the mismatch reoccur in the future at a frequency or a volume greater than the predefined threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416